J-A04023-19

                                 2019 Pa. Super. 167

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
                v.                         :
                                           :
                                           :
 PI DELTA PSI, INC.                        :
                                           :
                     Appellant             :   No. 458 EDA 2018

           Appeal from the Judgment of Sentence January 8, 2018
    In the Court of Common Pleas of Monroe County Criminal Division at
                      No(s): CP-45-CR-0002578-2015


BEFORE:       LAZARUS, J., KUNSELMAN, J., and COLINS*, J.

DISSENTING OPINION BY COLINS, J.:                       FILED MAY 23, 2019


      I must respectfully dissent from the scholarly and well authored opinion

of the majority as to its affirmance of the trial court’s exclusion of David L.

Westol’s testimony regarding the Corporation’s having met a “national

standard of care” regarding the promulgation and enforcement of an anti-

hazing policy. In the instant matter the prosecution’s theory as to the guilt of

the National Fraternity was basically one of vicarious liability and to exclude

the proffered testimony, in my opinion, amounts to a manifest abuse of

discretion.

      I would vacate the conviction and remand for a new trial allowing the

Westol testimony.




____________________________________
* Retired Senior Judge assigned to the Superior Court.